 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Joinder”) is made as of February 21, 2014, by and
among:

 

SBG Revo Holdings, LLC, a Delaware limited liability company (the “New
Guarantor”), with its principal executive offices at 1065 Avenue of the
Americas, 30th Floor, New York, NY 10018; and

 

PATHLIGHT CAPITAL, LLC, Administrative Agent and Collateral Agent; in
consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH:

 

A. Reference is made to the Second Lien Term Loan Agreement, dated as of March
28, 2013 (as amended, amended and restated, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”) by, among
others, (i) Sequential Brands Group, Inc., a Delaware corporation, as the
borrower (the “Existing Borrower”), (ii) the Guarantors from time to time party
thereto (the “Existing Guarantors”), (iii) the Lenders from time to time party
thereto, and (iv) Pathlight Capital, LLC, as administrative agent and collateral
agent (in such capacities, the “Agent”) for its own benefit and the benefit of
the other Credit Parties referred to therein. All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

 

B. The New Guarantor desires to become a party to, and be bound by the terms of,
the Credit Agreement and the other Loan Documents in the same capacity and to
the same extent as the Existing Guarantors thereunder.

 

C. Pursuant to the terms of the Credit Agreement, in order for the New Guarantor
to become a party to the Credit Agreement and the other Loan Documents as
provided herein, the New Guarantor and the Existing Borrower and Existing
Guarantors are required to execute this Joinder.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the New Guarantor hereby acknowledges that the New Guarantor has
received and reviewed a copy of the Credit Agreement, the Facility Guaranty, the
Security Documents and the other Loan Documents, and hereby:

 

1

 

 

(a)joins in the execution of, and becomes a party to, the Credit Agreement, the
Facility Guaranty, the applicable Security Documents (as a “Grantor” as defined
therein), and each of the other Loan Documents as a Guarantor thereunder, as
indicated with its signature below;

 

(b)covenants and agrees to be bound by all covenants, agreements, liabilities
and acknowledgments of a Guarantor under the Credit Agreement, the Facility
Guaranty, the applicable Security Documents and each of the other Loan Documents
as of the date hereof (other than covenants, agreements, liabilities and
acknowledgments that relate solely to an earlier date), in each case, with the
same force and effect as if such New Guarantor was a signatory to the Credit
Agreement, the Facility Guaranty, the applicable Security Documents and each of
the other Loan Documents and was expressly named as a Guarantor (or “Grantor” as
applicable) therein;

 

(c)makes all representations, warranties, and other statements of a Guarantor
under the Credit Agreement, the Facility Guaranty, the applicable Security
Documents and each of the other Loan Documents, as of the date hereof (other
than representations, warranties and other statements that relate solely to an
earlier date), in each case, with the same force and effect as if such New
Guarantor was a signatory to the Credit Agreement, the Facility Guaranty, the
applicable Security Documents and each of the other Loan Documents and was
expressly named as a Guarantor therein (or “Grantor” as applicable); and

 

(d)assumes and agrees to perform all applicable duties and Obligations of a
Guarantor under the Credit Agreement, the Facility Guaranty, the applicable
Security Documents and each of the other Loan Documents.

 

2.Grant of Security Interest. Without limiting the generality of Section 1
hereof, the New Guarantor hereby pledges and grants to the Agent for its benefit
and for the benefit of the other Credit Parties, as collateral security for the
payment and performance in full of all the Secured Obligations (as defined in
the Security Agreement) when due, a lien on and security interest in and to all
of the right, title and interest of the New Guarantor in, to and under the
Collateral. The New Guarantor hereby irrevocably authorizes the Agent at any
time and from time to time to authenticate and file in any relevant jurisdiction
any financing statements and amendments thereto describing the Collateral as
“all assets of the Grantor, wherever located, whether now owned or hereafter
acquired” or words of similar effect.

 

2

 

 

3.Guaranty. Without limiting the generality of Section 1 hereof, the New
Guarantor (i) joins in the execution of, and becomes a party to, the Facility
Guaranty, (ii) irrevocably and unconditionally guaranties jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment when due (whether at the stated maturity, by required
prepayment, by acceleration or otherwise) and performance by the Borrower of all
Obligations, including all such Guaranteed Obligations (as defined in the
Facility Guaranty) which shall become due but for the operation of any Debtor
Relief Law, and (iii) agrees that the New Guarantor shall, for all purposes, be
deemed to be a “Guarantor”, jointly and severally with all other Guarantors
under the Facility Guaranty.

 

4.Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments to the schedules to the Credit
Agreement, the Facility Guaranty, the Security Documents or any of the other
Loan Documents, such schedules are hereby updated, as evidenced by the
supplemental schedules annexed to this Joinder.

 

5.Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
reasonable satisfaction of the Agent:

 

(a)This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect.

 

(b)All action on the part of the New Guarantor and the other Loan Parties
necessary for the valid execution, delivery and performance by the New Guarantor
and the other Loan Parties of this Joinder and all other documentation,
instruments, and agreements to be executed in connection herewith shall have
been duly and effectively taken and evidence thereof reasonably satisfactory to
the Agent shall have been provided to the Agent.

 

(c)The New Guarantor shall have delivered the following to the Agent, in form
and substance reasonably satisfactory to the Agent:

 

(i)Copies of the New Guarantor’s Organization Documents and such other documents
and certifications as the Agent may reasonably require to evidence that the New
Guarantor is duly organized or formed, and that the New Guarantor is validly
existing, in good standing in its jurisdiction of organization or formation.

 

3

 

 

(ii)Certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the New Guarantor as the Agent may
require evidencing (A) the authority of the New Guarantor to enter into this
Joinder and the other Loan Documents to which the New Guarantor is a party or is
to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Joinder and the other Loan Documents to which the New
Guarantor is a party or is to become a party.

 

(iii)Execution and/or delivery by the New Guarantor of the following Loan
Documents:

 

a)Blocked Account Agreement with Bank of America, N.A.

 

b)An Information Certificate duly completed by the New Guarantor;

 

c)Evidence satisfactory to the Agent that the insurance policies required for
the New Guarantor by the Credit Agreement are in full force and effect, together
with appropriate evidence showing notice of cancellation, lender loss payable
and/or additional insured clauses or endorsements in favor of the Agent; and

 

d)Such other documents and agreements as the Agent may reasonably require to
accomplish the purposes hereof.

 

(d)Upon the request of the Agent in its sole discretion, the Agent shall have
received a written legal opinion White & Case LLP, counsel to the New Guarantor,
addressed to the Agent and each Lender, covering such matters relating to the
New Guarantor, the Loan Documents and/or the transactions contemplated thereby
as the Agent may reasonably request.

 

(e)The Agent shall have received all documents and instruments, including
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office and Blocked
Account Agreements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the reasonable
satisfaction of the Agent.

 

4

 

 

(f)All reasonable fees and Credit Party Expenses incurred by the Agent and the
other Credit Parties in connection with the preparation and negotiation of this
Joinder and related documents shall have been paid in full by the New Guarantor.

 

6.Miscellaneous.

 

(a)This Joinder may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Joinder by telecopy, pdf or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Joinder.

 

(b)This Joinder constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

(c)If any provision of this Joinder is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Joinder shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(d)To the extent not paid by the New Guarantor pursuant to Section 5(f) above,
the Existing Borrower and Existing Guarantors shall, within ten (10) days after
demand therefor, pay all reasonable fees and other Credit Party Expenses of the
Agent and the other Credit Parties required to be paid by the New Guarantor
pursuant to Section 5(f) above.

 

(e)The New Guarantor warrants and represents that the New Guarantor is not
relying on any representations or warranties of the Agent or the other Credit
Parties or their counsel in entering into this Joinder.

 

(f)THIS JOINDER and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
JOINDER and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of NEW yORK.

 

[SIGNATURE PAGES FOLLOW]

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

  NEW Guarantor:       SBG REVO HOLDINGS, LLC         By:  /s/ Gary Klein  
Name:  Gary Klein   Title:    Chief Financial Officer       AGENT:      
PATHLIGHT CAPITAL, LLC         By: /s/ Katie Hendricks   Name:  Katie Hendricks
  Title:    Vice President

 

Signature Page to Joinder Agreement (Second Lien)

 

 

 

 

Acknowledged and Agreed:       EXISTING BORROWER:       SEQUENTIAL BRANDS GROUP,
INC.         By: /s/ Gary Klein   Name:  Gary Klein   Title:    Chief Financial
Officer       EXISTING GUARANTORS:       SEQUENTIAL LICENSING, INC.         By:
/s/ Gary Klein   Name:  Gary Klein   Title:    Chief Financial Officer      
BELLA ROSE, LLC         By: /s/ Gary Klein   Name:  Gary Klein   Title:    Chief
Financial Officer       WILLIAM RAST SOURCING, LLC         By: /s/ Gary Klein  
Name:  Gary Klein   Title:    Chief Financial Officer       WILLIAM RAST
LICENSING, LLC         By: /s/ Gary Klein   Name:  Gary Klein   Title:    Chief
Financial Officer  

 

Signature Page to Joinder Agreement (Second Lien)

 

 

 

 

WILLIAM RAST RETAIL, LLC         By: /s/ Gary Klein   Name:  Gary Klein   Title:
Chief Financial Officer       WILLIAM RAST EUROPE HOLDINGS, LLC         By: /s/
Gary Klein   Name:  Gary Klein   Title: Chief Financial Officer       HEELYS,
INC.         By: /s/ Gary Klein   Name:  Gary Klein   Title: Chief Financial
Officer       HEELING MANAGEMENT CORP.         By: /s/ Gary Klein   Name:  Gary
Klein   Title: Chief Financial Officer       HEELING HOLDING CORPORATION        
By: /s/ Gary Klein   Name:  Gary Klein   Title: Chief Financial Officer      
HEELING SPORTS LIMITED         By: /s/ Gary Klein   Name:  Gary Klein   Title:
Chief Financial Officer       B®AND MATTER, LLC         By: /s/ Gary Klein  
Name:  Gary Klein   Title: Chief Financial Officer  

 

Signature Page to Joinder Agreement (Second Lien)

 

 

 

 

Supplemental Schedules to Credit Agreement

 

Schedule 5.01

Loan Parties Organizational Information

 

Loan Party   State of
Incorporation or
Organization   Organization
Type   Organization
Number (if
any)   Federal
Employer
Identification
Number SBG Revo Holdings, LLC   Delaware   limited liability company   5373263  
46-3417442

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

Schedule 5.08(b)(1)

Owned Real Estate

 

None.

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

Schedule 5.08(b)(2)

Leased Real Estate

 

None.

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

Schedule 5.10

Insurance

 

[See attached.]

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

Schedule 5.13

Subsidiaries; Other Equity Investments

 

(a)Legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each Subsidiary of each Loan Party.

Subsidiary   Owner   Jurisdiction of
Incorporation
or Formation of
Subsidiary   Type of
Equity
Interest   Authorized
no. of shares   Amount of 
Equity
Interest
Owned by
Loan Party   Outstanding
Options/Warrants/
Rights of
Conversion/Purchase SBG Revo Holdings, LLC   Sequential Brands Group, Inc.  
Delaware   membership interest   N/A   100% of membership interest   None

 

(b)All equity investments in any other corporation or entity by each Loan Party,
and amounts, if any.

 

None.

 

(c)All outstanding Equity Interests in the Loan Parties.

Loan Party   Owner of Equity Interest   Amount of  Equity
Interest Owned    Outstanding
Options/Warrants/
Rights of Conversion/Purchase SBG Revo Holdings, LLC   Sequential Brands Group,
Inc.   100%   None

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

Schedule 5.17

Material Intellectual Property; Material Licenses

 

Part 1. Material Intellectual Property

 

Trademarks

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 1.   REVO   SBG Revo Holdings, LLC   01/29/1986  
Registered   08/26/1986   1.406.608   United States                            
  2.   BELAY   SBG Revo Holdings, LLC   02/13/2009   Registered   09/08/2009  
3680052   United States                               3.   EFFLUX   SBG Revo
Holdings, LLC   02/13/2009   Registered   09/08/2009   3680060   United States  
                            4.   HIGHSIDE   SBG Revo Holdings, LLC   02/13/2009
  Registered   09/08/2009   3680053   United States                            
  5.   LOOK DEEPER   SBG Revo Holdings, LLC   02/13/2009   Registered  
09/08/2009   3680058   United States                               6.   POLARIZE
YOUR LIFE   SBG Revo Holdings, LLC   02/13/2009   Registered   09/08/2009  
3680056   United States                               7.   RED POINT   SBG Revo
Holdings, LLC   02/13/2009   Registered   9/8/2009   3680051   United States

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 8.   THRIVE   SBG Revo Holdings, LLC   02/13/2009  
Registered   09/08/2009   3680059   United States                              
9.   ABYSS   SBG Revo Holdings, LLC   02/13/2009   Registered   09/15/2009  
3683410   United States                               10.   DISCERN   SBG Revo
Holdings, LLC   02/13/2009   Registered   09/15/2009   3683411   United States  
                            11.   UNDERCUT   SBG Revo Holdings, LLC   02/13/2009
  Registered   09/15/2009   3683412   United States                            
  12.   HITCH   SBG Revo Holdings, LLC   03/17/2010   Registered   10/26/2010  
3867658   United States                               13.   REVO REFLEX   SBG
Revo Holdings, LLC   02/13/2009   Registered   11/10/2009   3708976   United
States                               14.   TRANSOM   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/09/2010   3747037   United States                  
            15.   CHASM   SBG Revo Holdings, LLC   03/17/2010   Registered  
10/26/2010   3867657   United States

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 16.   CHECKPOINT   SBG Revo Holdings, LLC  
03/17/2010   Registered   10/26/2010   3867654   United States                  
            17.   CUT BANK   SBG Revo Holdings, LLC   03/17/2010   Registered  
10/26/2010   3867656   United States                               18.  
OVERHANG   SBG Revo Holdings, LLC   03/14/2010   Registered   10/26/2010  
3867660   United States                               19.   SLOT   SBG Revo
Holdings, LLC   03/17/2010   Registered   10/26/2010   3867659   United States  
                            20.   WAYPOINT   SBG Revo Holdings, LLC   03/17/2010
  Registered   10/26/2010   3867655   United States                            
  21.   REVO   SBG Revo Holdings, LLC   03/16/2011   Registered   5/8/2012  
4137435   United States                               22.   REVO   SBG Revo
Holdings, LLC   10/09/2013   Filed   N/A   86-087541   United States            
                  23.   REVO   SBG Revo Holdings, LLC   10/09/2013   Filed   N/A
  86-087573   United States                               24.   [trevo.jpg]  
SBG Revo Holdings, LLC   10/09/2013   Filed   N/A   86-087665   United States

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 25.   REVO   SBG Revo Holdings, LLC   10/09/2013  
Filed   N/A   86-087597   United States                               26.   REVO
  SBG Revo Holdings, LLC   10/09/2013   Filed   N/A   86-087617   United States
                              27.   REVO   SBG Revo Holdings, LLC   10/09/2013  
Filed   N/A   86-087626   United States                               28.   REVO
  SBG Revo Holdings, LLC   10/9/2013   Filed   N/A   86-087645   United States  
                            29.   REVO   SBG Revo Holdings, LLC   05/16/2011  
Registered   N/A   1077928   Albania                               30.   REVO  
SBG Revo Holdings, LLC   05/20/1997   Registered   05/20/1997   25742   Andorra
                              31.   REVO   SBG Revo Holdings, LLC   03/06/2007  
Registered   02/27/2008   2.215.862   Argentina                              
32.   REVO   SBG Revo Holdings, LLC   06/03/1986   Registered   08/22/1988  
446.351   Australia

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 33.   ABYSS   SBG Revo Holdings, LLC   02/13/2009  
Registered   12/13/2009   1298877   Australia                               34.
  BELAY   SBG Revo Holdings, LLC   02/13/2009   Registered   02/13/2009  
10298850   Australia                               35.   DISCERN   SBG Revo
Holdings, LLC   02/13/2009   Registered   02/13/2009   1298881   Australia      
                        36.   EFFLUX   SBG Revo Holdings, LLC   02/13/2009  
Registered   02/13/2009   1298883   Australia                               37.
  HIGHSIDE   SBG Revo Holdings, LLC   02/13/2009   Registered   02/13/2009  
1298858   Australia                               38.   LOOK DEEPER   SBG Revo
Holdings, LLC   02/13/2009   Registered   02/19/2009   1298878   Australia      
                        39.   POLARIZE YOUR LIFE   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/13/2009   1298875   Australia                      
        40.   RED POINT   SBG Revo Holdings, LLC   02/13/2009   Registered  
02/13/2009   1298849   Australia                               41.   THRIVE  
SBG Revo Holdings, LLC   02/13/2009   Registered   02/13/2009   129880  
Australia

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 42.   TRANSOM   SBG Revo Holdings, LLC   02/13/2009
  Registered   02/13/2009   129882   Australia                               43.
  UNDERCUT   SBG Revo Holdings, LLC   02/13/2009   Registered   02/13/2009  
1398884   Australia                               44.   CHASM   SBG Revo
Holdings, LLC   03/17/2010   Registered   03/17/2010   1366870   Australia      
                        45.   CHECKPOINT   SBG Revo Holdings, LLC   03/17/2010  
Registered   03/17/2010   1366866   Australia                               46.
  CUT BANK   SBG Revo Holdings, LLC   03/17/2010   Registered   03/17/2010  
1366869   Australia                               47.   HITCH   SBG Revo
Holdings, LLC   03/17/2010   Registered   03/17/2010   1366871   Australia      
                        48.   MOORING   SBG Revo Holdings, LLC   03/17/2010  
Registered   03/17/2010   1366868   Australia                               49.
  OVERHANG   SBG Revo Holdings, LLC   03/17/2010   Registered   03/17/2010  
1366873   Australia

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 50.   WAYPOINT   SBG Revo Holdings, LLC  
03/17/2013   Registered   03/17/2010   1366867   Australia                      
        51.   REVO REFLEX   SBG Revo Holdings, LLC   02/13/2009   Registered  
02/13/2013   999959   Australia                               52.   REVO   SBG
Revo Holdings, LLC   02/21/1986   Registered   08/19/1986   113.603   Austria  
                            53.   REVO   SBG Revo Holdings, LLC   07/26/1993  
Registered   07/26/1993   15944   Bahamas                               54.  
REVO   SBG Revo Holdings, LLC   11/24/2008   Registered   10/12/2010   72781  
Bahrain                               55.   REVO   SBG Revo Holdings, LLC  
11/02/1998   Registered   11/02/1998   81/8025   Barbados                      
        56.   REVO   SBG Revo Holdings, LLC   03/16/2011   Registered  
03/16/2011   1077928   Belarus                               57.   REVO   SBG
Revo Holdings, LLC   02/21/1986   Registered   02/21/1986   416.705   Benelux  
                            58.   REVO   SBG Revo Holdings, LLC   07/06/1993  
Registered   12/16/1993   22.191   Bermuda

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 59.   REVO   SBG Revo Holdings, LLC   01/18/1994  
Registered   04/01/1999   72.268-C   Bolivia                               60.  
REVO   SBG Revo Holdings, LLC   03/16/2011   Registered   03/16/2011   1077928  
Bosnia-Herzegovina                               61.   REVO   SBG Revo Holdings,
LLC   09/01/1992   Registered   02/25/1998   816878080   Brazil                
              62.   REVO   SBG Revo Holdings, LLC   07/06/1987   Registered  
04/11/1989   813613680   Brazil                               63.   REVO   SBG
Revo Holdings, LLC   07/08/1991   Registered   12/17/1992   18,088   Brunei    
                          64.   REVO   SBG Revo Holdings, LLC   04/10/1986  
Registered   06/23/1989   357.369   Canada                               65.  
REVO   SBG Revo Holdings, LLC   11/20/1992   Registered   07/22/1993   409.644  
Chile                               66.   REVO   SBG Revo Holdings, LLC  
11/17/1992   Registered   02/07/1994   676.621   China P.R.

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 67.   REVO in caratteri cinesi   SBG Revo Holdings,
LLC   02/08/2006   Registered   05/07/2009   5151442   China P.R.              
                68.   REVO   SBG Revo Holdings, LLC   08/29/1994   Registered  
09/18/2001   242.576   Colombia                               69.   REVO - HECHO
EN PANAMA   SBG Revo Holdings, LLC   48877   Registered   07/07/1989   48877  
Colon Free Zone                               70.   REVO   SBG Revo Holdings,
LLC   7370554   Registered   07/21/2009   7370554   Community Trademark        
                      71.   ABYSS   SBG Revo Holdings, LLC   2016D/2009  
Registered   02/13/2009   999.957   Community Trademark                        
      72.   BELAY   SBG Revo Holdings, LLC   2012D/2009   Registered  
02/19/2009   999.842   Community Trademark                               73.  
DISCERN   SBG Revo Holdings, LLC   2010D/2009   Registered   02/13/2009  
999.962   Community Trademark                               74.   EFFLUX   SBG
Revo Holdings, LLC   2007D/2009   Registered   02/13/2009   999.964   Community
Trademark                               75.   HIGHSIDE   SBG Revo Holdings, LLC
  2014D/2009   Registered   02/13/2009   999.875   Community Trademark

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 76.   LOOK DEEPER   SBG Revo Holdings, LLC  
2021D/2009   Registered   02/13/2009   999.958   Community Trademark            
                  77.   POLARIZE YOUR LIFE   SBG Revo Holdings, LLC   2020D/2009
  Registered   02/13/2009   999.955   Community Trademark                      
        78.   RED POINT   SBG Revo Holdings, LLC   2013D/2009   Registered  
02/13/2009   999.841   Community Trademark                               79.  
REVO REFLEX   SBG Revo Holdings, LLC   2022D/2009   Registered   02/13/2013  
999959   Community Trademark                               80.   THRIVE   SBG
Revo Holdings, LLC   2011D/2009   Registered   02/13/2009   999.961   Community
Trademark                               81.   TRANSOM   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/13/2009   999.963   Community Trademark            
                  82.   UNDERCUT   SBG Revo Holdings, LLC   02/13/2009  
Registered   02/13/2009   999.965   Community Trademark                        
      83.   CHASM   SBG Revo Holdings, LLC   03/17/2010   Registered  
03/17/2010   1039659   Community Trademark

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 84.   CHECKPOINT   SBG Revo Holdings, LLC  
03/17/2010   Registered   03/17/2010   1039656   Community Trademark            
                  85.   CUT BANK   SBG Revo Holdings, LLC   03/17/2010  
Registered   03/17/2010   1039658   Community Trademark                        
      86.   HITCH   SBG Revo Holdings, LLC   03/17/2010   Registered  
03/17/2010   1039660   Community Trademark                               87.  
MOORING   SBG Revo Holdings, LLC   03/17/2010   Registered   03/17/2010  
1039657   Community Trademark                               88.   OVERHANG   SBG
Revo Holdings, LLC   03/17/2010   Registered   03/17/2010   1039664   Community
Trademark                               89.   SLOT   SBG Revo Holdings, LLC  
03/17/2010   Registered   03/17/2010   1039663   Community Trademark            
                  90.   WAYPOINT   SBG Revo Holdings, LLC   03/17/2010  
Registered   03/17/2010   1039656   Community Trademark                        
      91.   REVO   SBG Revo Holdings, LLC   02/02/1994   Registered   09/26/1994
  88715   Costa Rica                               92.   REVO   SBG Revo
Holdings, LLC   03/16/2011   Registered   03/16/2011   1077928   Croatia

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 93.   REVO   SBG Revo Holdings, LLC   03/16/2011  
Registered   03/16/2011   1077928   Cuba                               94.  
REVO   SBG Revo Holdings, LLC   05/12/1992   Registered   03/31/1995   199502060
  Denmark                               95.   REVO   SBG Revo Holdings, LLC  
11/22/2010   Registered   02/15/2011   185547   Dominican Republic              
                96.   REVO   SBG Revo Holdings, LLC   12/31/1996   Registered  
05/04/1998   2528-98   Ecuador                               97.   REVO   SBG
Revo Holdings, LLC   07/11/1994   Registered   02/24/2001   91.568   Egypt      
                        98.   REVO   SBG Revo Holdings, LLC   02/04/1994  
Registered   09/05/1996   78   El Salvador                               99.  
REVO   SBG Revo Holdings, LLC   04/21/1986   Registered   04/21/1986   1.351.630
  France                               100.   REVO   SBG Revo Holdings, LLC  
05/13/1986   Registered   10/27/1986   1.098.147   Germany

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 101.   REVO   SBG Revo Holdings, LLC   03/03/1986  
Registered   11/18/1988   1.261.671   Great Britain                            
  102.   REVO   SBG Revo Holdings, LLC   02/09/1998   Registered   07/31/1998  
2157556   Great Britain                               103.   REVO   SBG Revo
Holdings, LLC   07/15/1992   Registered   05/19/1998   109779   Greece          
                    104.   REVO   SBG Revo Holdings, LLC   03/21/1994  
Registered   05/15/1996   79.684   Guatemala                               105.
  REVO   SBG Revo Holdings, LLC   01/19/2011   Filed   N/A   N/A   Guyana      
                        106.   REVO   SBG Revo Holdings, LLC   04/14/2011  
Registered   09/22/2011   E-3364   Haiti                               107.  
REVO in caratteri cinesi   SBG Revo Holdings, LLC   02/03/2006   Registered  
07/19/2006   300.575.776   Hong Kong                               108.   REVO  
SBG Revo Holdings, LLC   05/13/1991   Registered   06/07/1993   199302127   Hong
Kong                               109.   REVO   SBG Revo Holdings, LLC  
03/16/2011   Registered   03/16/2011   1077928   Iceland

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 110.   REVO   SBG Revo Holdings, LLC   02/28/1995  
Registered   03/01/2006   657.153   India                               111.  
REVO   SBG Revo Holdings, LLC   01/13/1997   Registered   11/12/1997   404.837  
Indonesia                               112.   ABYSS   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/13/2009   999.957   International                  
            113.   BELAY   SBG Revo Holdings, LLC   02/13/2009   Registered  
02/13/2009   999.842   International                               114.  
DISCERN   SBG Revo Holdings, LLC   02/13/2009   Registered   02/13/2009  
999.962   International                               115.   EFFLUX   SBG Revo
Holdings, LLC   02/13/2009   Registered   02/13/2009   999.964   International  
                            116.   HIGHSIDE   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/13/2009   999.875   International                  
            117.   LOOK DEEPER   SBG Revo Holdings, LLC   02/13/2009  
Registered   02/13/2009   999.958   International                              

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 118.   POLARIZE YOUR LIFE   SBG Revo Holdings, LLC
  02/13/2009   Registered   02/13/2009   999.955   International                
              119.   RED POINT   SBG Revo Holdings, LLC   02/13/2009  
Registered   02/13/2009   999.841   International                              
120.   THRIVE   SBG Revo Holdings, LLC   02/13/2009   Registered   02/13/2009  
999.961   International                               121.   TRANSOM   SBG Revo
Holdings, LLC   02/13/2009   Registered   02/13/2009   999.963   International  
                            122.   UNDERCUT   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/13/2009   999.965   International                  
            123.   CHASM   SBG Revo Holdings, LLC   03/17/2010   Registered  
03/17/2010   1039659   International                               124.  
CHECKPOINT   SBG Revo Holdings, LLC   03/17/2010   Registered   03/17/2010  
1039655   International                               125.   CUT BANK   SBG Revo
Holdings, LLC   03/17/2010   Registered   03/17/2010   1039658   International  
                            126.   MOORING   SBG Revo Holdings, LLC   03/17/2010
  Registered   03/17/2010   1039657   International

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 127.   OVERHANG   SBG Revo Holdings, LLC  
03/17/2010   Registered   03/17/2010   1039664   International                  
            128.   SLOT   SBG Revo Holdings, LLC   03/17/2010   Registered  
03/17/2010   1039663   International                               129.  
WAYPOINT   SBG Revo Holdings, LLC   03/17/2010   Registered   03/17/2010  
1039656   International                               130.   REVO   SBG Revo
Holdings, LLC   03/16/2011   Registered   03/16/2011   1077928   International  
                            131.   REVO REFLEX   SBG Revo Holdings, LLC  
02/13/2009   Registered   02/13/2009   999959   International                  
            132.   HITCH   SBG Revo Holdings, LLC   03/17/2010   Registered  
03/17/2010   1039660   International                               133.   REVO  
SBG Revo Holdings, LLC   05/28/1997   Registered   09/07/1997   81.278   Iran  
                            134.   REVO   SBG Revo Holdings, LLC   06/02/1992  
Registered   06/02/1992   149.634   Ireland

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 135.   REVO   SBG Revo Holdings, LLC   05/14/1992  
Registered   01/04/1996   83.353   Israel                               136.  
REVO   SBG Revo Holdings, LLC   03/13/1986   Registered   02/15/1989   504.679  
Italy                               137.   ABYSS   SBG Revo Holdings, LLC  
01/22/2009   Registered   10/14/2010   1357186   Italy                          
    138.   BELAY   SBG Revo Holdings, LLC   01/22/2009   Registered   10/18/2010
  1358130   Italy                               139.   DISCERN   SBG Revo
Holdings, LLC   01/22/2009   Registered   10/13/2010   1356895   Italy          
                    140.   EFFLUX   SBG Revo Holdings, LLC   01/22/2009  
Registered   10/13/2010   1356830   Italy                               141.  
HIGHSIDE   SBG Revo Holdings, LLC   01/22/2009   Registered   10/18/2010  
1358132   Italy                               142.   LOOK DEEPER   SBG Revo
Holdings, LLC   01/22/2009   Registered   10/14/2010   1357189   Italy          
                    143.   POLARIZE YOUR LIFE   SBG Revo Holdings, LLC  
01/22/2009   Registered   10/18/2010   1358133   Italy

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 144.   RED POINT   SBG Revo Holdings, LLC  
01/22/2009   Registered   10/18/2010   1358131   Italy                          
    145.   REVO REFLEX   SBG Revo Holdings, LLC   01/22/2009   Registered  
10/18/2010   1358134   Italy                               146.   THRIVE   SBG
Revo Holdings, LLC   01/22/2009   Registered   10/13/2010   1356894   Italy    
                          147.   TRANSOM   SBG Revo Holdings, LLC   01/22/2009  
Registered   10/13/2010   1356831   Italy                               148.  
UNDERCUT   SBG Revo Holdings, LLC   01/22/2009   Registered   10/13/2010  
1356896   Italy                               149.   CHASM   SBG Revo Holdings,
LLC   03/15/2010   Registered   09/14/2010   1332141   Italy                    
          150.   CHECKPOINT   SBG Revo Holdings, LLC   03/15/2010   Registered  
09/14/2010   1332137   Italy                               151.   CUT BANK   SBG
Revo Holdings, LLC   03/15/2010   Registered   09/14/2010   1332140   Italy

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 152.   HITCH   SBG Revo Holdings, LLC   03/15/2010
  Registered   09/14/2010   1332142   Italy                               153.  
MOORING   SBG Revo Holdings, LLC   03/15/2010   Registered   09/14/2010  
1332139   Italy                               154.   SLOT   SBG Revo Holdings,
LLC   03/15/2010   Registered   09/14/2010   1332143   Italy                    
          155.   WAYPOINT   SBG Revo Holdings, LLC   03/15/2010   Registered  
09/14/2010   1332138   Italy                               156.   OVERHANG   SBG
Revo Holdings, LLC   03/16/2010   Registered   09/14/2010   1332144   Italy    
                          157.   REVO   SBG Revo Holdings, LLC   07/14/1993  
Registered   07/14/1993   26.453   Jamaica                               158.  
REVO   SBG Revo Holdings, LLC   05/13/1991   Registered   01/31/1996   2.712.285
  Japan                               159.   REVO + caratteri KATAKANA   SBG
Revo Holdings, LLC   01/16/1990   Registered   10/30/1992   2.470.891   Japan  
                            160.   REVO   SBG Revo Holdings, LLC   09/21/2008  
Registered   06/11/2009   102592   Jordan

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 161.   REVO   SBG Revo Holdings, LLC   03/16/2011  
Registered   03/16/2011   1077928   Kazakhstan                              
162.   REVO   SBG Revo Holdings, LLC   03/16/2011   Registered   03/16/2011  
1077928   Kenya                               163.   REVO   SBG Revo Holdings,
LLC   09/16/2008   Registered   01/10/2011   83368   Kuwait                    
          164.   REVO   SBG Revo Holdings, LLC   05/09/2007   Filed   N/A   N/A
  Libya                               165.   REVO   SBG Revo Holdings, LLC  
05/09/2007   Filed   N/A   N/A   Libya                               166.   REVO
  SBG Revo Holdings, LLC   11/25/2010   Registered   03/25/2011   N/53019  
Macao                               167.   REVO   SBG Revo Holdings, LLC  
03/16/2011   Docket   03/16/2011   1077928   Macedonia                          
    168.   REVO   SBG Revo Holdings, LLC   06/03/1991   Registered   02/19/2004
  91002662   Malaysia

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 169.   REVO   SBG Revo Holdings, LLC   05/29/1992  
Registered   05/29/1992   859112   Mexico                               170.  
REVO   SBG Revo Holdings, LLC   03/16/2011   Registered   03/16/2011   1077928  
Moldova                               171.   REVO   SBG Revo Holdings, LLC  
03/16/2011   Registered   03/16/2011   1077928   Monaco                        
      172.   REVO   SBG Revo Holdings, LLC   03/16/2011   Registered  
03/16/2011   1077928   Montenegro                               173.   REVO  
SBG Revo Holdings, LLC   06/09/2006   Registered   06/09/2006   104.420  
Morocco                               174.   REVO   SBG Revo Holdings, LLC  
08/19/2008   Registered   08/21/2008   5466/2008   Myanmar                      
        175.   REVO   SBG Revo Holdings, LLC   02/26/1986   Registered  
02/26/1986   164.019   New Zealand                               176.   REVO  
SBG Revo Holdings, LLC   01/28/1994   Registered   02/13/1995   27.658  
Nicaragua                               177.   REVO   SBG Revo Holdings, LLC  
05/20/1992   Registered   10/21/1993   159.677   Norway

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 178.   REVO   SBG Revo Holdings, LLC   09/23/2008  
Registered   12/29/2009   53693   Oman                               179.   REVO
- HECHO EN PANAMA   SBG Revo Holdings, LLC   01/26/1989   Registered  
07/07/1989   48877   Panama                               180.   REVO   SBG Revo
Holdings, LLC   12/24/1996   Registered   09/11/1997   197112   Paraguay        
                      181.   REVO   SBG Revo Holdings, LLC   07/20/1993  
Registered   09/29/1995   21.392   Peru                               182.  
REVO   SBG Revo Holdings, LLC   11/17/2010   Registered   09/08/2011  
4-2010-501677   Philippines                               183.   REVO   SBG Revo
Holdings, LLC   06/09/1992   Registered   02/10/1994   283.653   Portugal      
                        184.   REVO   SBG Revo Holdings, LLC   06/10/1986  
Registered   06/10/1987   27,277   Puerto Rico                              
185.   REVO   SBG Revo Holdings, LLC   09/25/2008   Registered   07/14/2009  
53865   Qatar

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 186.   REVO   SBG Revo Holdings, LLC   11/17/1992  
Registered   05/16/1994   290.162   Republic of Korea                          
    187.   REVO   SBG Revo Holdings, LLC   01/20/1993   Registered   12/28/1994
  122.545   Russian Federation                               188.   REVO   SBG
Revo Holdings, LLC   05/16/1992   Registered   03/31/1993   279/1   Saudi Arabia
                              189.   REVO   SBG Revo Holdings, LLC   03/16/2011
  Registered   03/16/2011   1077928   Serbia-Montenegro                        
      190.   REVO   SBG Revo Holdings, LLC   05/18/1991   Registered  
05/18/1991   T9105040Z   Singapore                               191.   REVO  
SBG Revo Holdings, LLC   05/15/1992   Registered   05/15/1992   92/4047   South
Africa                               192.   REVO   SBG Revo Holdings, LLC  
06/09/1986   Registered   05/05/1987   1149996   Spain                          
    193.   REVO   SBG Revo Holdings, LLC   05/18/1992   Registered   04/08/1994
  0257093   Sweden                               194.   REVO   SBG Revo
Holdings, LLC   02/25/1986   Registered   02/25/1986   346.256   Switzerland

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country 195.   REVO   SBG Revo Holdings, LLC   03/16/2011  
Registered   03/16/2011   1077928   Syria                               196.  
REVO   SBG Revo Holdings, LLC   07/19/2002   Registered   08/16/2003   1.053.716
  Taiwan                               197.   REVO in caratteri cinesi   SBG
Revo Holdings, LLC   02/07/2006   Registered   11/01/2006   1.234.162   Taiwan  
                            198.   REVO   SBG Revo Holdings, LLC   04/19/2002  
Registered   07/16/2003   1.050.248   Taiwan                               199.
  REVO   SBG Revo Holdings, LLC   11/30/1992   Registered   11/30/1992   16.067
  Thailand                               200.   REVO   SBG Revo Holdings, LLC  
11/19/2010   Registered   11/29/2011   TN/E/2010/02629   Tunisia                
              201.   REVO   SBG Revo Holdings, LLC   12/27/1996   Registered  
12/27/1996   179.113   Turkey                               202.   REVO   SBG
Revo Holdings, LLC   03/16/2011   Registered   03/16/2011   1077928   Ukraine

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

    Trademarks   Owner  

Application

Date

  Status  

Registration

Date

  Registration No.   Country                               203.   REVO   SBG
Revo Holdings, LLC   01/28/1995   Registered   07/10/1996   5.752   United Arab
Emirates                               204.   REVO   SBG Revo Holdings, LLC  
12/27/1996   Registered  

09/28/1999 

 

292.330 

  Uruguay                               205.   REVO   SBG Revo Holdings, LLC  
05/22/1992   Filed   N/A   N/A   Venezuela                               206.  
REVO   SBG Revo Holdings, LLC   03/19/2009   Filed           Venezuela          
                    207.   REVO   SBG Revo Holdings, LLC   12/21/1996  
Registered  

01/15/1998 

 

26.179 

  Vietnam                               208.   HEADWALL   SBG Revo Holdings, LLC
  2/13/2009   Filed   9/8/2009   3680057   United States

 

Patents

 

    Patents   Owner  

Filing

Date

  Status   Issue Date  

Patent i

No.

  Country                               1.   Abyss   SBG Revo Holdings, LLC  
3/20/2009   In Force   9/8/2009   D599,836   United States

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

2.   Belay   SBG Revo Holdings, LLC   3/20/2009   In Force   12/29/2009  
D607,040   United States                               3.   Chasm   SBG Revo
Holdings, LLC   3/26/2010   In Force   9/14/2010   D623,683   United States    
                          4.   Cut Bank, Mooring, Overhang   SBG Revo Holdings,
LLC   3/26/2010   In Force   9/28/2010   D624,579   United States              
                5.   Headwall   SBG Revo Holdings, LLC   3/20/2009   In Force  
9/8/2009   D599,838   United States                               6.   Highside
  SBG Revo Holdings, LLC   3/27/2009   In Force   11/24/2009   D604,758   United
States                               7.   Red Point   SBG Revo Holdings, LLC  
3/27/2009   In Force   11/24/2009   D604,759   United States                    
          8.   Thrive   SBG Revo Holdings, LLC   3/20/2009   In Force   9/8/2009
  D599,839   United States                               9.   Transom Titanium  
SBG Revo Holdings, LLC   3/27/2009   In Force   6/1/2010   D616,918   United
States                               10.   Undercut Titanium   SBG Revo
Holdings, LLC   2/1/2010   In Force   9/7/2010   D623,216   United States      
                        11.   Descend (E, N, S, W)   SBG Revo Holdings, LLC  
5/31/2012   In Force   1/15/2013   D674,434   US                              
12.   Transport   SBG Revo Holdings, LLC   8/23/2012   In Force   3/19/2013  
D678,389   US                               13.   Guide Extreme   SBG Revo
Holdings, LLC   11/29/2012   Pending   N/A  

29/438,360

 

  US                               14.   Guide Extreme   SBG Revo Holdings, LLC
  5/23/2013   Pending   N/A   151269   CA                               15.  
Guide Extreme   SBG Revo Holdings, LLC   5/27/2013   Pending   N/A   002244582  
EU                               16.   Leash & Buoy Accessory   SBG Revo
Holdings, LLC   5/31/2012   In Force   1/8/2013   D673,997   US

 



Supplemental Schedules to Credit Agreement (Second Lien)



 

 

 

 

17.   Leash & Buoy Accessory   SBG Revo Holdings, LLC   8/13/2012   In Force  
N/A   146912   CA



 

Part 2. Primary Material Licenses

 

None.

 

Part 3. Secondary Material Licenses

 

1.Revo – Revo Eyewear License Agreement, dated as of August 2, 2013, between
Sequential Brands Group, Inc., as licensor, and B. Robinson Optical Inc., as
licensee.

 

2.Sunglass Hut – License and Supply Agreement, dated as of August 2, 2013, by
and among SBG Revo Holdings, LLC, as licensor, Oakley, Inc. , as licensee, and
Sunglass Hut Trading, LLC, as buyer.

 

Supplemental Schedules to Credit Agreement (Second Lien)

 

 

 

 

Schedule 5.17(a)

Material Intellectual Property Exceptions

 

None.

 

Supplemental Schedules to Credit Agreement (Second Lien)

 

 

 

 

Schedule 5.21

Deposit Accounts

 

Loan Party   Legal Name of
Depositary   Address of
Depositary   Account number   Type of Account   Contact person at
depositary SGB Revo Holdings, LLC   Bank of America  

101 S Tyron St.

Charlotte, NC 28280

  4427802366   Regular checking  

Gabriel S. Guerrero

(203) 905-4153

 

Signature Page to Joinder Agreement (Second Lien)

 

 

 

 

Schedule 5.23

Material Contracts

 

None.

 

Supplemental Schedules to Credit Agreement (Second Lien)

 

 

 

 

Schedule 7.01

Existing Liens

 

None.

 

Supplemental Schedules to Credit Agreement (Second Lien)

 

 

 

 

Schedule 7.02

Existing Investments

 

None.

 

Supplemental Schedules to Credit Agreement (Second Lien)

 

 

 

 

Schedule 7.03

Existing Indebtedness

 

None.

 

Supplemental Schedules to Credit Agreement (Second Lien)

 

 

 

[sc5-10pg01.jpg]

 



 

 

 

[sc5-10pg02.jpg]

 



 

 

 

[sc5-10pg03.jpg]

 



 

 

 

[sc5-10pg04.jpg]

 



 

 

